Citation Nr: 0821715	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-36 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine, including as due to 
ionizing radiation.

2.  Entitlement to service connection for bilateral hearing 
loss, including as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1956 until June 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.   

The Board notes that with respect to the issue of entitlement 
to service connection for bilateral hearing loss, the RO did 
not issue a Statement of the Case (SOC).  Rather, the RO 
rendered a Supplemental Statement of the Case (SSOC).  While 
the RO is required to issue an SOC in accordance with 
38 C.F.R. §§ 19.29, 19.30, 19.31, as the SSOC in this case 
essentially contained all the information that an SOC would 
contain and the veteran has otherwise maintained perfected 
his appeal, there is no prejudice to the veteran by the Board 
proceeding with a decision under the circumstances of this 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993)


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's degenerative disc disease of the thoracolumbar 
spine is related to his active military service, and is not 
due to his exposure to ionizing radiation.  

2.  The medical evidence of record does not show that the 
veteran's bilateral hearing loss is related to his active 
military service, and is not due to his exposure to ionizing 
radiation.  





								[Continued on Next 
Page]
CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for degenerative disc disease of the thoracolumbar spine, 
including as due to ionizing radiation, have not been met.  
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.311 (2007).

2.  The criteria for the establishment of service connection 
for bilateral hearing loss, including as due to ionizing 
radiation, have not been met.  38 U.S.C.A. §§ 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.309, 3.311 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

When, through no fault of the veteran, records under the 
control of the Government are unavailable, VA's duty then 
requires that VA advise the veteran of his right to support 
his claim by submitting alternate sources of evidence, 
including service medical personnel statements, or lay 
evidence, such as "buddy" affidavits or statements.  Dixon 
v. Derwinski, 3 Vet.App. 261, 263 (1992).  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  The veteran has demonstrated actual 
knowledge of the fact that his records were destroyed, as 
indicated in his statements of October 2004 and November 
2005.  Additionally, VA advised the veteran of the 
opportunity to support his claim with alternate forms of 
evidence, in the May 2004 notice letter.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006 and 
June 2006, the RO provided the veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect all the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained identified private medical records.  The 
veteran has submitted private medical records and numerous 
statements.  

There is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that the disorder is related to service.  Indeed, the 
Board notes that obtaining a VA examination is unnecessary, 
as there is otherwise sufficient medical evidence of record 
to make a decision.  38 U.S.C.A. § 5103A(d). 

Significantly, other than a request for a VA examination, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 
 
Direct service connection can be granted if the evidence 
establishes that coincident with his service, the veteran 
incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service Connection Claims

The veteran has essentially claimed, as indicated in October 
2004 and November 2005 statements, that he has had back 
problems for many years, including as due to his exposure to 
radiation at an atomic test site during service.   The 
veteran also contends that his currently diagnosed bilateral 
hearing loss is due to his service, including as possibly due 
to ionizing radiation or noise exposure from serving close to 
a nuclear testing site, as indicated in his October 2004 
statement and May 2006 VA Form 646.  

Although the veteran was exposed to radiation while 
participating in Operation PLUMBBOB and is thus a radiation-
exposed veteran, presumptive service connection under 38 
C.F.R. § 3.309(d) is not available for any of the veteran's 
claimed disorders.  Similarly, none of the disorders are 
listed as radiogenic disease under 38 C.F.R. § 3.311(b)(2).  
The veteran has also neither cited nor submitted competent 
scientific or medical evidence that any of his claimed 
disorders are radiogenic diseases. 38 C.F.R. § 3.311(b)(4). 
Thus, the development scheme set forth in 38 C.F.R. § 3.311 
is not applicable; however, entitlement to service connection 
could be granted on a direct basis if warranted by the 
evidence. 

The veteran's private medical records generally indicate that 
the veteran has been diagnosed with a lumbar spine disorder.  
A November 10, 1987 F.S.R.M.C. note reported that the veteran 
claimed to have injured his back at work.  The examiner 
further noted that the veteran had a prior medical history of 
a back disorder, from 1981, when he was treated for a back 
strain and left leg pain.  The veteran reported having no 
trouble with his back since 1982.  X-rays showed degenerative 
changes in the lumbosacral spine compatible with early 
degenerative changes.  The examiner diagnosed him with an 
acute lumbosacral strain with right leg pain.

In a November 2000 private medical record from Dr. G.W.L., 
the veteran reported a past medical history remarkable for a 
fractured elbow with two surgeries, a remote history of nasal 
surgery, and a remote history of hemorrhoids and 
tonsillectomy as a child.  He did not report any back 
injuries.  Dr. G.W.L. subsequently diagnosed him with a 
herniated L3-L4 disc, with radiculopathy, in July 2003, and 
found him to have chronic degenerative disk disease of the 
lumbar spine in August 2003.  

Furthermore, in regards to his bilateral hearing loss claim, 
the only medical records of evidence are the veteran's 
January 2001 private records from P.W.P.P., which indicate 
that the veteran was found to have bilateral hearing loss 
decades after his discharge from service.  These records, 
however, do not provide any opinion as to the etiology of the 
veteran's hearing loss.

The only other evidence provided as to the veteran's claims 
is his belief that his degenerative disc disease of the 
thoracolumbar spine and bilateral hearing loss developed due 
to service, including as due to radiation exposure or in-
service noise exposure, in regards to the hearing loss.  
Although the veteran can provide testimony as to his own 
experiences and observations, the factual question of if the 
veteran's disorders can be so attributed is a medical 
question, requiring a medical expert.  The veteran is not 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159. He does not 
have the requisite special medical knowledge necessary for 
such opinion evidence.  

As noted above, the veteran was advised of the need to submit 
medical evidence demonstrating both a current disorder, as 
well as medical evidence demonstrating a nexus between a 
current disorder and service by way of the VCAA letter 
provided to him, but failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a).  

Although the veteran is diagnosed with bilateral hearing loss 
and degenerative disc disease of the thoracolumbar spine, 
there is no probative medical or credible lay evidence to 
show that either disorder developed due to radiation exposure 
or service.  There is no evidence of record that he had 
either disorder for decades after his service.  Furthermore, 
in regards to his back disorder, the November 10, 1987 
F.S.R.M.C. note indicated that he had a back disorder due to 
a work-related injury, and that he had degenerative changes 
in the lumbosacral spine compatible with early degenerative 
changes, indicating that his spine disorder was of a more 
recent origin than from his military service, which occurred 
decades previously.  Finally, there is no medical nexus 
evidence to support a connection between service and his 
claimed disorders.  

As the evidence of record is against the claims, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claims for degenerative 
disc disease of the thoracolumbar spine and bilateral hearing 
loss, including as due to ionizing radiation, are denied.  



ORDER

Service connection for degenerative disc disease of the 
thoracolumbar spine, including as due to ionizing radiation, 
is denied.

Service connection for bilateral hearing loss, including as 
due to ionizing radiation, is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


